NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ____________

                                 No. 15-2640
                                ____________

                      UNITED STATES OF AMERICA

                                      v.

                              ROBERT WARD,
                                   Appellant
                               ____________

                  On Appeal from United States District Court
                           for the District of Delaware
                        (D. DE. No. 1-13-cr-00040-001)
                  District Judge: Honorable Gregory M. Sleet
                                  ____________

                           Argued April 5, 2016
           Before: FISHER, RENDELL and BARRY, Circuit Judges.

                             (Filed: May 2, 2016 )

Daniel I. Siegel, Esq. [ARGUED]
Office of Federal Public Defender
800 King Street, Suite 200
Wilmington, DE 19801

Lesley F. Wolf, Esq. [ARGUED]
Office of United States Attorney
1007 North Orange Street, Suite 700
P.O. Box 2046
Wilmington, DE 19899
                                   ____________

                                     OPINION*
                                   ____________

FISHER, Circuit Judge

     Robert Ward conditionally pleaded guilty to being a felon in possession of

firearms in violation of 18 U.S.C. § 922(g)(1). The predicate felony for Ward’s

§ 922(g)(1) charge was a Delaware drunk driving conviction. Before the district

court, and now on appeal, Ward argued that his civil rights had been restored by

operation of Del. Code tit. 11, § 4347(i) after he served his prison sentence for the
drunk driving conviction. If his civil rights had been restored, the Delaware drunk

driving conviction would not be a predicate offense for the federal firearms

charge. Because we find that Del. Code tit. 11, § 4347(i) did not restore Ward’s
civil rights, we will affirm.

                                           I

     We write principally for the parties, who are familiar with the factual context

and legal history of the case. Therefore, we set forth only those facts that are

necessary to our analysis.

     In 2000, Ward lost control of his car and crashed. He was drunk, and this

incident was the last in a series of drunk driving and other arrests related to

alcohol abuse. He pleaded guilty to a fourth offense of driving under the influence.


*    This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
     does not constitute binding precedent.


                                           2
Under Delaware law, this crime is a class E felony, punishable by imprisonment

for minimum of two years to a maximum of five years. Ward was sentenced to two

years in prison, with the sentence suspended after serving six months.

     In 2013, federal agents interviewed Ward’s adult daughter about eight

handguns she had purchased in a six-month period. She explained that she

purchased many of the guns for her father. The agents conducted a search of

Ward’s home and seized seven firearms, including several engraved with his

initials, and thousands of rounds of ammunition. Ward told agents that he believed

his right to possess firearms had been restored.

     The government obtained an indictment of Ward for one count of possession of

a firearm by a convicted felon. Ward moved to dismiss the indictment based on the

contention that his civil rights had been restored, meaning that he was not prohibited

from possessing firearms. The district court denied his motion. Ward entered into a

conditional plea agreement under which he was permitted to appeal the denial of the

motion to dismiss and could withdraw his guilty plea if the denial were reversed on

appeal. The district court sentenced Ward to three years of probation and a $10,000

fine. Ward filed this appeal.




                                          3
                                           II1

     Federal criminal law prohibits any person “who has been convicted in any

court of … a crime punishable by imprisonment for a term exceeding one year”

from possessing a firearm in or affecting interstate commerce.2 But this prohibition

does not apply to a felon whose “civil rights” have been restored.3 The statute does

not define “civil rights.” We have interpreted it to mean the “core” rights to vote,

to hold public office, and to sit on a jury.4 All lost core civil rights must be restored

in order for the exception to apply—restoration of two out of three does not

suffice.5

     Ward asserts that his civil rights were restored after his recidivist drunk

driving conviction. We must examine the law of the convicting jurisdiction,

Delaware, to determine whether Ward’s civil rights were restored.6 Ward and the

government agree that Ward never lost his right to hold public office and that his

right to vote was restored automatically after completion of his sentence. The



1.   The district court had jurisdiction under 18 U.S.C. § 3231, and we have
     appellate jurisdiction under 28 U.S.C. § 1291. This appeal raises issues of
     statutory interpretation over which we exercise plenary review. United States
     v. Leuschen, 395 F.3d 155, 157 (3d Cir. 2005).
2.   18 U.S.C. § 922(g)(1).
3.   18 U.S.C. § 921(a)(20).
4.   Leuschen, 395 F.3d at 159.
5.   Id. at 160.
6.   Id. at 159.


                                           4
determinative issue in this appeal is whether Ward’s right to serve on a jury was

restored.

     Under Delaware law, Ward lost his right to serve on a jury when he was

convicted of the drunk driving felony.7 Ward argues that his right to serve on a jury

was restored when his custodial sentence ended. He relies on one sentence in one

section of the Delaware parole statute, which states that “the discharge of a person

who has served person’s term of imprisonment … shall have the effect of restoring

all civil rights lost by operation of law upon commitment.”8 Ward’s reliance on

this sentence is misplaced for two reasons. The parole statute does not apply to

him, and even if it did, § 4347(i) did not restore his right to serve on a jury.

     Delaware’s parole statute does not apply to Ward. In 1989, Delaware revised

its sentencing regime and abolished parole for crimes committed on or after June

30, 1990.9 The revised statute provides that “[n]o sentence imposed pursuant to the

provisions of the Truth and Sentencing Act of 1989 … shall be subject to parole

under the provisions of th[e parole] subchapter.”10 Since Ward’s drunk driving

offense was committed after the effective date of this statute, the statute explicitly

precludes Ward’s argument that a provision in § 4347, which is part of the parole

subchapter of the Delaware code, applies to him.


7.   Del. Code tit. 10, § 4509(b)(6).
8.   Del. Code tit. 11, § 4347(i).
9.   See Del. Code tit. 11, §§ 4216(d), 4354.
10. Del. Code tit. 11, § 4354.


                                           5
     Even if the parole statute applied to Ward, § 4347(i) did not restore Ward’s

right to serve on a jury. Section 4347(i) refers to rights “lost by operation of law

upon commitment.” These rights are restored when a person is discharged from

parole or completes his or her sentence of incarceration. Ward’s right to serve on a

jury was not “lost by operation of law upon commitment.” It was lost by operation

of law upon conviction.11 Under a plain reading of the jury-service statute, the

disqualification occurs when the felon is convicted—regardless of whether he or

she is sentenced to imprisonment. Under the reading of the statute espoused by

Ward, a felon who completed a sentence of imprisonment would automatically

regain the right to serve on a jury, but a felon who did not receive a custodial

sentence would not regain this right—a bizarre situation. Moreover, as the district

court aptly noted, it is implausible “that the Delaware legislature would bury a

sweeping, massively important provision with the effect of restoring all civil rights

for all convicted felons within a lengthy, several-decades-old parole statute.”12 We

reject Ward’s interpretation of § 4347(i) and find that it did not restore his right to

serve on a jury.

                                          III

     Ward did not regain his right to serve on a jury by operation of Del. Code tit.

11, § 4347(i) and therefore remains prohibited from possessing firearms under 18


11. Del. Code tit. 10, § 4509(b)(6) (barring convicted felons “who have not had
    their civil rights restored” from jury service).
12. App. 11–12.


                                           6
U.S.C. § 922(g)(1). He raised no other challenges on appeal. For these reasons,

we will affirm the judgment of the district court.




                                          7